Case 1:18-cv-00270-MPB-JMS Document 64 Filed 12/20/19 Page 1 of 2 PageID #: 471




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRIC OF INDIANA
                                 INDIANAPOLIS DIVISION

 TONCA WATTERS,                  )
 TERENCE WATTERS,                )
      Plaintiffs,                )
                                 )
 Vs.                             )                    Case No.: 1:18-cv-00270-JMS-MPB
                                 )
 THE HOMEOWNERS ASSOCIATION      )
 AT THE PRESERVE AT              )
 BRIDGEWATER, EDWARD MAMRIL, )
 KATHRYN MAMRIL, RANDY           )
 LINDGREN, ROBERT DINN, CHERILYN )
 SHOOK, DAVID BARBER, CHRIS      )
 MONROE, MIKE ULLERY,            )
      Defendants.                )



                SEVENT CIRCUIT RULE 3(c) DOCKETING STATEMENT OF
                    PLAINTIFFS, TONCA AND TERENCE WATTERS


        Plaintiffs, Tonca and Terence Watters (hereinafter “the Watters”) by the undersigned

 counsel of record, respectfully submits this Docketing Statement pursuant to Circuit Rule 3(c)(1)

 of the United States Court of Appeals for the Seventh Circuit.

        I.      DISTRICT COURT JURISDICTION

        The United States District Court for the Southern District of Indiana, Indianapolis

 Division (“District Court”) has proper jurisdiction over the subject matter of this action pursuant

 42 U.S.C. §§ 1982, 3613, 3617 and 28 U.S.C. §§1331 and 1343.

        II.     APPELLATE COURT JURISDICTION

        28 U.S.C. §1291 and 28 U.S.C. § 1294 confer jurisdiction over this appeal on the United

 States Court of Appeals for the Seventh Circuit. The final judgment was entered by the District
Case 1:18-cv-00270-MPB-JMS Document 64 Filed 12/20/19 Page 2 of 2 PageID #: 472




 Court on November 21, 2019. The Watters timely filed their Notice of Appeal on December 20,

 2019.

 This is a direct appeal from the decision of a magistrate judge.

         III.    APPEAL FROM AN IMMEDIATELY APPEALABLE FINAL

                 JUDGMENT

         A final appealable judgment was entered by the District Court on November 21, 2019.

 This is a civil appeal as a matter of right pursuant to Federal Rule of Appellate Procedure

 (“FRAP”) 3(a), FRAP 4, and Circuit Rule 3(a).

         IV.     PRIOR OR RELATED PROCEEDINGS

         There have been no prior or related appellate proceedings in this case. There has been no

 prior litigation in district court involving the parties.

         V.      ADDITIONAL REQUIREMENTS FOR CIRCUIT RULE 3(c)(1)

     a. This civil case does not involve any criminal convictions; therefore 28 U.S.C. § 1915(g)

         is inapplicable.

     b. None of the parties to this litigation appeal in an official capacity.

     c. This appeal is not attack on a collateral criminal conviction.



 Respectfully submitted on this 20th day of December 2019.

                                                  CURLIN & CLAY LAW ASSOCIATION OF ATTORNEYS,

                                                  By:         /s/ Robin C. Clay   (Atty. No. 22734-49)
                                                             8510 Evergreen Avenue, Ste. 200
                                                             Indianapolis, IN 46240
                                                             Tel: (317) 202-0301
                                                             Fax: (317) 282-0688
                                                             rclay@curlinclaylaw.com

                                                             Attorney for the Watters
